Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the amendment filed: 04/08/2021
Claim 1 has been added, support is found in Figures 1 and 2.
Claims 10-12 have been added; support is found is found in Figure 2.
Claims 1-12 have been examined on the merits.
The amendment filed necessitates new grounds of rejection. Thus, this action is FINAL.


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werre et al. (US 9,225,035 B1) hereinafter Werre.

Regarding claim 1, Werre discloses a pouch-type secondary battery module (“battery module”; Col. 1; ln. 15), comprising: 

a plurality of unit pouch-type secondary batteries (“Lithium-polymer pouch type unit cells”; Col. 1; ln. 15-16; Fig. 11-12; element 10) sequentially stacked (“linear array”; Col. 1; ln. 28-29; Fig. 11, 12) and 

each including a case (“metallic cell pouches”; Col. 4; ln. 4-5) inherently housing an electrode assembly (“Lithium-polymer pouch type unit cells”; Col. 1; ln. 15-16) and 

a folded portion (“cell flanges 106”; Col. 6; ln. 39; Fig. 11-12; element 106; Fig. 13; element 114) in which an end (Fig. 11-12; element 106) of a sealing portion of the case (Fig. 11-12; element 10) is folded (Fig. 12); 


    PNG
    media_image1.png
    319
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    451
    594
    media_image2.png
    Greyscale
a module case (“thermal interface material 120”; Col. 6, ln. 57; “chill plate”; Col. 6, ln. 58; Fig. 13; element 120 and 122) housing (Fig. 13) the plurality of unit pouch-type secondary batteries (10) and including a cover portion ((“thermal interface material 120”; Col.6, ln. 57”; Fig. 13; element 120) covering (col. 6, ln. 54-62) the folded portion (106/114); and 


the protective member (108) enclosing (fig. 12) the folded portion (106).

    PNG
    media_image1.png
    319
    441
    media_image1.png
    Greyscale

	Regarding the claim limitation “electrode assembly”, a lithium polymer pouch type cell inherently comprises an electrode assembly housed inside a pouch.

	Regarding claim 5, Werre discloses wherein the sealing portion (annotated Fig. 12; element S) is formed perpendicular (annotated Fig. 12) to a stacking direction (annotated Fig. 12; element X) of the unit pouch-type secondary battery (10), and the folded portion (106) is folded at 60° to 120° (Fig. 12) with respect to the stacking direction (X) of the unit pouch-type secondary battery (10) in an axis (annotated Fig. 12; element Y) perpendicular to the stacking direction (X) of the unit pouch- type secondary battery (10).

    PNG
    media_image3.png
    386
    708
    media_image3.png
    Greyscale


Regarding claim 10, Werre discloses wherein the cover portion (120) of the module case (120, 122) covers (Fig. 13) the plurality of the unit pouch-type secondary batteries (Fig. 13; inner side of element 114).

    PNG
    media_image2.png
    451
    594
    media_image2.png
    Greyscale


Regarding claim 11, Werre discloses wherein the protective member (108/114) is provided between the cover portion (120) and the plurality of the unit pouch-type secondary batteries (10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Werre et al. (US-9225035-B1) hereinafter Werre, in view of Papathomas (US 2002/0105093 A1).

Regarding claim 2, Werre discloses all claim limiations of the present invention as set forth above. Werre further discloses that the protective member (“epoxy 108”; Col. 6, ln. 44) is “thermally conductive” (Col. 6, ln. 44) and is used as an encapsulant (Col. 6, ln. 32). However Werre fails to disclose the composition of the protective member (108) or wherein the protective member includes rubber, polyurethane foam, commercial plastic, engineering plastic, or a combination thereof.

Papathomas discloses a resin composition “used as an encapsulant in an electronic package” ([0007]). Papathomas further discloses an “encapsulant composition comprising a resin 

In addition Papathomas discloses wherein the resin may include rubber ([0040]), and engineering plastic ([0038]) and epoxy ([0016]). 

The resin disclosed by Papathomas is not only suitable for use in electronics ([0007]) as an encapsulant (([0011]) but it is also thermally conductive ([0043]) and epoxy based ([0016]). Papathomas is therefore reasonably pertinent to the need disclosed by Werre for a thermally conductive epoxy resin. Thus, Werre and Papathomas are analogous art.

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Werre by employing the resin disclosed by Papathomas (including an epoxy, thermally conductive filler, engineering plastic and /or rubber ) as the epoxy resin disclosed by Werre in order to improve the thermal heat transfer properties of the resin as disclosed by Papathomas.


Regarding claim 6, modified Werre discloses all claim limiations of the present invention as set forth above. Modified Werre further discloses wherein the rubber ([0040]) includes styrene-butadiene rubber (“copolymers of butadiene and styrene”; [0040]), butyl rubber ([0040]), or a combination thereof (“it may also advantageous to blend the various types of flexibilizers”; [0041]).

claim 8, modified Werre discloses all claim limiations of the present invention as set forth above. Modified Werre further discloses wherein the engineering plastic ([0038]) includes polysulfone (Papathomas [0038]), polyetherimide (Papathomas [0038]), or a combination thereof ( Papathomas [0041]).
 
Claims 1, 5, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0035141A1) in view of Park et al. (US20110274955A1) hereinafter Park.

Regarding claim 1, Lee discloses a pouch type battery (“a pouch-type lithium polymer battery 200”; [0058]; Fig. 5; element 200) comprising:

a case (“a pouch 220”; [0060]; Fig. 6; element 220, 234) housing an electrode assembly (“electrode assembly 210”; [0075]; Fig. 6; element 210), and 

a folded portion (Fig. 6; element 234) in which an end of a sealing portion (annotated Fig. 6; element S) of the case (220, 234) is folded (Fig. 6); and 

a protective member (“resin 233”; [0060]; Fig. 6; element 233) provided between the folded portion (234) and the electrode assembly  (210) and the protective member (233) enclosing (Fig. 6) the folded portion (234).


    PNG
    media_image4.png
    606
    664
    media_image4.png
    Greyscale


However, Lee does not disclose a pouch-type secondary battery module, comprising: a plurality of unit pouch-type secondary batteries sequentially stacked and each including a case housing an electrode assembly and a folded portion in which an end of a sealing portion of the case is folded; a module case housing the plurality of unit pouch-type secondary batteries and including a cover portion covering the folded portion; and a protective member provided between the folded portion and the cover portion, and enclosing the folded portion.

Park discloses that “to increase the capacity of the lithium secondary battery, unit cells manufactured in a pouch type are stacked and electrically connected to assemble a battery pack to thereby provide a lithium secondary battery having required capacity. The size of the battery 

Park further discloses a pouch-type secondary battery module (Fig. 14), comprising: a plurality of unit pouch-type secondary batteries (“unit battery cells 210”; [0107]; Fig. 14; element 21) sequentially stacked (Fig. 14); 

    PNG
    media_image5.png
    683
    771
    media_image5.png
    Greyscale



Lee and Park are analogous art from the same field of endeavor namely the fabrication of pouch type lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Lee by employing a stack of the pouch type batteries disclosed by Lee housed in the module case disclosed by Park. In doing so, one of ordinary skill in the art would have reasonably expected to produce a battery having the required capacity for an application in which compact and high-capacity battery packs are required as recognized by Park.

Regarding claim 5, modified Lee discloses all claim limitations of the present invention as set forth above. Modified Lee further discloses wherein the sealing portion (S) is formed perpendicular (annotated Fig. 6) to a stacking direction (annotated Fig. 6; element Y) of the unit pouch-type secondary battery (200), and the folded portion (234) is folded at 90° with respect to the stacking direction (Y) of the unit pouch-type secondary battery (200) in an axis (annotated Fig. 6; element X) perpendicular to the stacking direction (Y) of the unit pouch- type secondary battery (200).

    PNG
    media_image6.png
    606
    664
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    594
    602
    media_image7.png
    Greyscale
Regarding claim 9, modified Lee discloses all claim limitations of the present invention as set forth above. Lee further discloses wherein the protective member (233) includes a space (Fig. 6; occupied by element 231 and 232) in which a part for monitoring a state (a protective circuit module 231”; [0060]; Fig. 6; element 231) of the unit pouch-type secondary battery (200) is packaged (Fig. 6; element 231).

Regarding claim 12, modified Lee discloses all claim limitations of the present invention as set forth above. Lee further discloses wherein the folded portion (234) is arranged on only one side (Fig. 5) of the case (220)

    PNG
    media_image8.png
    310
    582
    media_image8.png
    Greyscale




Claims 2- 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0035141A1) in view of Park et al. (US20110274955A1) hereinafter Park, as applied to claim 1 above, and further in view of Katchman et al. (US-4128602-A) hereinafter Katchman.

Regarding claim 2, modified Lee discloses all claim limitations of the present invention as set forth above. Lee further discloses that the resin is moldable ([0075]). In addition, Lee discloses in an alternative embodiment that the resin of the protective member is “reinforced plastic compounds, flame-retardant plastic compounds, refractory plastic compounds, equivalents thereof, and mixtures thereof” ([0052]).

However, modified Lee does not disclose wherein the protective member includes rubber, polyurethane foam, commercial plastic, engineering plastic, or a combination thereof.



Katchman’s disclosure of a resin composition with an unexpectedly high impact resistance and flame retardant properties addresses the need disclosed by Lee for a reinforced, flame retardant resin or an equivalent. Further, Katchman’s resin proves to be suitable for application in Lee as it is moldable. By providing an improvement to the mechanical strength of conventional polyolefin resins, Katchman discloses a resin composition that would have commended itself to one of ordinary skill in search of a resin suitable for use in Lee’s disclosure. Thus, Katchman is reasonably pertinent to the need disclosed by Lee for a reinforced (i.e. mechanically strong), flame retardant resin. Consequently, Lee and Katchman are analogous art.

Therefore, it would have been obvious to one of ordinary skill to have further modified Lee by employing the resin disclosed by Katchman as the protective member taught by Lee in order to provide a mechanically strong flame retardant, and moldable resin. 

Regarding claim 3, modified Lee discloses all claim limitations of the present invention as set forth above. Modified Lee further discloses wherein the protective member (233) includes a mixture of at least one selected from the group of rubber (Katchman “rubber”; Col. 3, ln. 28), and commercial plastic (Katchman “polystyrene”; Col. 3, ln. 28); and engineering plastic (Katchman “polyphenylene ether”; Col. 3, ln. 28).

Regarding claim 4, modified Lee discloses all claim limitations of the present invention as set forth above. Modified Lee further discloses wherein the protective2Atty Docket No.: PLUS/1914092/US App. No.: 16/534,610member (233) includes 10 to 30% by weight of the engineering plastic (Katchman “Example 5” Table; Col. 11, ln. 10-15), based on 100% by weight of the total amount of commercial plastic (Katchman “polystyrene”; “polyethylene”; “Example 5” Table; Col. 11, ln. 10-15) and engineering plastic (Katchman “Polyphenylene ether (PPO)”; “Example 5” Table; Col. 11, ln. 10-15).

    PNG
    media_image9.png
    161
    295
    media_image9.png
    Greyscale



Regarding claim 7, modified Lee discloses all claim limitations of the present invention as set forth above. Modified Lee further discloses wherein the commercial plastic includes polystyrene, polyethylene, or a combination thereof (Katchman “polystyrene”; “polyethylene”; “Example 5” Table; Col. 11, ln. 10-15).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727